O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL:AFINERMAN@OLSHANLAW.COM DIRECT DIAL:212.451.2289 August 7, 2012 VIA EDGAR Pamela A. Long, Esq. Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: EQM Technologies & Energy, Inc. Registration Statement on Form 10 Filed June 28, 2012 File No. 0-54750 Dear Ms. Long: On behalf of EQM Technologies & Energy, Inc. (“EQM”), we acknowledge EQM’s receipt of the comment letter of the Staff of the U.S. Securities and Exchange Commission (the “Commission”) dated July 25, 2012 (the “Staff Letter”) with regard to the above-referenced filing. EQM is working diligently to prepare its responses to the Commission’s comments in the Staff Letter.Per our discussion with Edward M. Kelly of the Commission, EQM agrees to respond to the Staff Letter on or before August 15, 2012. If you have any questions, please contact me at (212) 451-2289. Sincerely, /s/ Adam W. Finerman Adam W. Finerman, Esq. cc:Robert R. Galvin, EQM Technologies & Energy, Inc. O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM
